Citation Nr: 1809426	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri
 
 
THE ISSUES
 
1.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative changes from October 29, 2009 to July 11, 2013, and from September 1, 2013 to July 19, 2015.
 
2.  Entitlement to an initial rating in excess of 40 percent for lumbar degenerative changes since July 20, 2015.
 
3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.
 
4.  Entitlement to an effective date earlier than September 6, 2013 for the grant of service connection for right lower extremity radiculopathy.
 
5.  Entitlement to a total disability rating based on individual unemployability.
 
 
 
 
REPRESENTATION
 
Appellant represented by:  Marcia L. Moellring, Attorney at Law
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1962 to August 1965.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
In September 2015, the RO denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  While the Veteran did not perfect an appeal to that decision when entitlement to individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue therefore is found to be within the Board's jurisdiction and is on appeal.
 
In a September 2015 rating decision, the Veteran was granted entitlement to a temporary total evaluation for his lumbar spine disability from July 12, 2013 to August 31, 2013 due to surgical treatment and convalescence.  As that was a complete grant of the benefit sought for that period, only the stages prior to and after the Veteran's temporary total evaluation for a lumbar spine disability are under consideration at this time.
 
At the December 2016 Board hearing, the Veteran's attorney stated that she believed the appellant also had a pending claim of entitlement to service connection for left lower extremity radiculopathy.  In this respect the evidence shows that a claim of entitlement to service connection for left lower extremity radiculopathy was presented in a January 2014 correspondence.  That claim was denied in a September 2015 rating decision.  There is no indication that a timely notice of disagreement was subsequently filed.  As such, the issue is not currently on appeal.  38 U.S.C. § 7105 (2012).  If the Veteran presents new and material evidence VA will reopen and reconsider that claim.  
 
The Veteran's attorney also asserted at the December 2016 Board hearing that the appellant wished to claim entitlement to earlier effective dates for all of his service-connected disabilities.  The Veteran and his attorney are advised that effective March 24, 2015, VA requires claims to be submitted on an application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.155, 3.160 (2017).  If the Veteran would like to file a claim of entitlement to an earlier effective date for any disability or a claim to reopen the issue of entitlement to service connection for left lower extremity radiculopathy, he is advised to submit a claim on the appropriate form.
 
The issues of entitlement to increased ratings for lumbar degenerative changes and right lower extremity radiculopathy, as well as entitlement to a total disability rating based on individual unemployability are REMANDED to the agency of original jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Correspondence submitted by the Veteran in September 2008 did not raise a request for service connection for either a lumbar spine disability or right lower extremity radiculopathy.  
 
2.  On October 29, 2009, correspondence was received by VA in which medical evidence linked the Veteran's back pain to his military service.  This correspondence was accepted as an informal claim of entitlement to service connection for a lumbar spine disability.  
 
3.  No communication or evidence was received prior to October 29, 2009 which could be interpreted as either an informal or formal claim of entitlement to service connection for a lumbar spine disorder or right lower extremity radiculopathy.
 
4.  The medical records show that throughout 2011, the Veteran complained of tightness, pain, and weakness in his right lower extremity, which was diagnosed by the September 2013 VA examiner as radiculopathy associated with the Veteran's service-connected lumbar spine disability.
 
 
CONCLUSION OF LAW
 
The criteria for entitlement to an effective date for the award of service connection for right lower extremity radiculopathy of October 29, 2009, but no earlier, have been met.  38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.151, 3.159, 3.400 (2017); 38 C.F.R. §§ 3.1, 3.151, 3.155 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
The Veteran contends that entitlement to service connection for right lower extremity radiculopathy should be effective from September 19, 2008.  To the extent addressed below the Board agrees.
 
The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.
 
Pertinent VA regulations in effect at the time of the Veteran's 2008 and 2009 claims provided that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 C.F.R. §§ 3.151, 3.155 (2008); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).
 
The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2008); see Servello v. Derwinski, 3 Vet. App. 196 (1992).
 
In this case, the Veteran submitted a letter from a physician providing a positive nexus opinion for his hip disability in September 2008.  This letter did not, however, mention a back disability or a right leg disability.  Rather, it referred only to "enthesopathy of the hip region with associated posterior sacroiliac ligament pain."  This was accepted by VA as a claim of entitlement to service connection for a right hip disability, and entitlement to service connection for right hip bursitis was denied in a November 2008 rating decision.
 
On October 29, 2009, a letter was received from the Veteran's private physician who provided a positive nexus opinion linking the appellant's back pain, right hip bursitis, and right-sided sacroiliac pain to service.  
 
In an April 2010 rating decision, VA granted entitlement to service connection for right hip bursitis, effective September 19, 2008.
 
In September 2010, the Veteran submitted a notice of disagreement with the April 2010 rating decision, stating that it failed to adjudicate a claim of entitlement to service connection for chronic back pain, which was reasonably raised by the submitted evidence.  VA then accepted the October 2009 letter as an informal claim of entitlement to service connection for lumbar degenerative arthritis.
 
In a March 2011 rating decision entitlement to service connection for chronic back pain was granted and VA assigned a noncompensable rating, effective October 29, 2008.  This evaluation was later raised in subsequent rating decisions.  In a November 2013 rating decision, the Veteran was granted entitlement to service connection for right lower extremity radiculopathy, evaluated as 10 percent disabling, effective September 6, 2013, the date of the VA examination which diagnosed radiculopathy.
 
The Board has reviewed all the evidence of record and finds that affording the Veteran the benefit of the doubt, an effective date of October 29, 2009 is warranted.  
 
Although the Veteran did not assert that he had right lower extremity radiculopathy at the time that his October 2009 informal claim was submitted, the medical evidence showed that he complained of and was treated for radiculopathy prior to the September 2013 VA examination.  The Veteran's private treatment records include a March 2011 complaint of feeling like a nerve was being pulled down the back of his legs in the morning.  Physical examination found 3/5 foot toe drop in the right extremity and reduced reflexes.  In July and August 2011, he complained of "tightness" in his leg and had straight leg raise pain.  In September 2011, the Veteran also had diminished muscle strength reflexes. 

While the Veteran was not formally diagnosed with right leg radiculopathy until the September 2013 VA examination, the Board will accept that the record did show complaints of right leg pain, tightness, and weakness which were potentially related to the Veteran's service-connected lumbar spine disability prior to the September 2013 VA examination.  As this issue was already accepted by the RO as being encompassed by the underlying claim of entitlement to service connection for a lumbar spine disability, and, per VA regulations, any associated objective neurologic abnormalities are to be rated separately under their appropriate diagnostic, the Board will accept that the right lower extremity radiculopathy issue was informally raised at the time of the Veteran's October 2009 informal claim.  Hence, an effective date of October 29, 2009 can be assigned.  38 C.F.R. § 4.71a, Note (1) (2017); 38 C.F.R. §§ 3.1(p), 3.155(a) (2008).
 
The Board does not, however, find that an effective date any earlier than October 29, 2009 can be assigned.  The Veteran and his attorney have argued that a September 2008 effective date should be assigned because the September 2008 physician's letter submitted by the Veteran referred to the same in-service injury that was the basis for subsequently granting service connection for the lumbar spine disability.  The Board does not agree.  

According to regulations in effect in 2008, an informal claim must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2008).  The September 2008 letter identified only a right hip disability.  It did not identify either a back disability or a right leg disorder.  It is not VA's responsibility to "conjure up" any and all disorders that could ultimately arise from an in-service injury.  See Brannon v. West, 12 Vet. App. 32 (1998).  The specific disabilities for which a veteran seeks compensation must be reasonably identified to VA in writing.  The Board finds no written correspondence received from the Veteran prior to October 29, 2009 that could be reasonably construed as a claim of entitlement to service connection for a lumbar spine disability or right leg radiculopathy.
 
The Board also acknowledges that the Veteran may have received VA treatment for his lumbar spine disorder and any associated neurological symptoms prior to October 29, 2009.  While a VA report of examination or hospitalization or evidence may be accepted as an informal claim for benefits in certain situations, VA regulations allow for the receipt of clinical reports of examination or hospitalization to serve as informal claims for increase where the claim is for an already service-connected condition.  38 C.F.R. § 3.157 (2008).  Otherwise, such informal claims must still meet the regular requirements needed to constitute a "claim."  38 C.F.R. §§ 3.1(p), 3.155(a), 3.157 (2008).  

The Veteran was not service-connected for a lumbar spine disorder or lower extremity radiculopathy prior to October 2009.  He did not submit any such written correspondence to VA prior to that date indicating a desire to seek benefits for a lumbar spine disability with radiculopathy.  Therefore, VA treatment records alone, without indication from the Veteran of an intent to file for benefits, cannot be accepted as an informal claim for benefits.
 
In sum, the Board resolves reasonable doubt in the appellant's favor and finds that he likely had right lower leg radiculopathy at the time he submitted his October 29, 2009 claim of entitlement to service connection for a lumbar spine disability.  As such, an effective date of October 29, 2009 for right lower extremity radiculopathy may  be granted.  Prior to this date, there is no document or medical record that might be construed, even in the broadest sense, as a claim of entitlement to service connection for a lumbar spine disorder or right lower extremity radiculopathy.  The September 2008 correspondence sent to VA cannot be reasonably construed as a claim of entitlement to service connection for a lumbar spine disorder or lower extremity radiculopathy.  Therefore, there is no basis for granting an effective date any earlier than October 29, 2009 for the award of service connection for right lower extremity radiculopathy.
 
 
ORDER
 
Entitlement to an effective date of October 29, 2009, but no earlier, for the award of service connection for right lower extremity radiculopathy is granted.
 
 

REMAND
 
The Veteran contends that his service-connected lumbar spine disability warrants a rating higher than 20 percent from October 29, 2009 to July 11, 2013 and September 1, 2013 to July 19, 2015, and rating higher than 40 percent for that disability since July 20, 2015.  At a December 2016 Board hearing, the Veteran stated that he had experienced periods of incapacitation lasting at least 6 weeks in the past 12 months as well as moderate radiculopathy.  The Veteran stated that he was unable to use his riding mower or sit for long periods of time because of back pain, and that he had flare ups at least once a month that last for three to four days and cause increased pain which requires bedrest.  He said that he had to stop working in 2002 because he had been in the cleaning business and had to climb on roofs but was no longer stable enough to do it safely.
 
Notwithstanding these contentions the Board is unable to adjudicate the remaining issues at this time, because it does not appear that efforts have been made to obtain all relevant treatment records.  The current period on appeal spans from October 29, 2009 to the present.  Unfortunately, only VA treatment records since December 2012 have been obtained and associated with the record.  Because the records prior to this date are clearly relevant to the Veteran's claims, including his assertions that he has been diagnosed with an intervertebral disc syndrome and his allegation that he has experienced incapacitating episodes, these records must be associated with the record and reviewed prior to further adjudication.
 
Additionally, the Veteran stated at a July 2015 VA treatment session that he had been seeing a chiropractor referred through VA, and that he had been receiving chiropractic care for 50 years.  There are no chiropractor treatment records currently in the record.  As such, efforts must be made to obtain these relevant records.
 
Once all relevant records have been obtained, the Veteran should be afforded an additional VA examination with a qualified examiner who has access to all treatment records.  The Board notes that there is some confusion as to whether the Veteran actually has current symptoms of right lower extremity radiculopathy, as the September 2015 VA examiner found that the Veteran's lower extremity symptoms were due to diabetic neuropathy and not due to radiculopathy.  The examiner added, however, that the Veteran's lower extremity symptoms could also be due to his right sacroiliac joint dysfunction, which caused pain radiating from the buttocks.  Hence, the  Board requests that an additional opinion be provided on this issue, including a discussion of whether any symptoms associated with diabetic neuropathy could be distinguished from separate symptoms potentially attributable to radiculopathy, or that are otherwise caused by his service-connected lumbar spine and right hip disorders.
 
Regarding the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders, a decision cannot be made on this issue until the remaining issues have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
1. Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records of treatment related to the lumbar spine or right lower extremity, to specifically include any chiropractic treatment.  All efforts to secure this evidence must be carefully documented.
 
2. Obtain all outstanding, pertinent VA treatment records from the VA Medical Center in Columbia, Missouri from October 2009 to December 2012 and since July 2015.  Efforts should also be made to obtain all records relating to contracted, private chiropractic services.   All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
3. Thereafter schedule the Veteran for a VA examination to determine the current severity and scope of his lumbar degenerative changes and right lower extremity radiculopathy.  The VA examiner should review all records in Virtual VA and VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
 
a) The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, including during flare-ups and after repetitive motion.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  
 
The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
 
b) Does the Veteran have, or has he had at any time since 2009, a diagnosis of intervertebral disc syndrome?  Please discuss the nature of the Veteran's assertions that he has had numerous incapacitating episodes due to his lumbar spine disability, to include whether there is any evidence documenting that the appellant was prescribed bed rest to treat any such episodes..
 
c) The examiner should identify the nature and etiology of any neurological pathology related to lumbar degenerative changes.  The examiner must fully describe the extent and severity of those symptoms, including identifying which nerves are involved.  The examiner must provide a full evaluation of the Veteran's right lower extremity radiculopathy.  
 
d) Address the findings of the September 2013 VA examination, which found that the Veteran had both moderate radiculopathy which caused moderate pain, moderate paresthesias/dysesthesias, and right lower extremity numbness;  as well as neurogenic claudication causing weakness and pain.  If the Veteran is found to have two separate diagnoses pertaining to the right lower extremity, is it possible to separate which symptoms are attributable to radiculopathy (or are otherwise secondary to service-connected lumbar spine or right hip disorders) and which are due to a separate etiology to include due to diabetes?
 
e) The examiner should discuss the degree of occupational impairment attributable to the Veteran's lumbar degenerative changes, right hip bursitis, and right lower extremity radiculopathy.  This includes consideration of the Veteran's assertion that he had to stop working in 2002 because he was no longer able to perform work safely in the cleaning business due to his back disability.
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
4. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequence for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5. Review all additional evidence and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be provided an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


